My delegation extends its warm congratulations to 
Mr. Hollai on his unanimous election to the 
presidency of the thirty- seventh session of the 
General Assembly. It is my pleasure to have known 
him for several years as a friend. His wide 
experience, especially in the affairs of the 
United Nations, and his richly deserved 
reputation for skill, patience and the 
accumulated wisdom of experience constitute a 
guarantee that this session will be fruitful and 
constructive. We look to his guidance and 
leadership in the resolution of the numerous 
problems that exist at this most critical period 
for the relations among nations.
216.	To his predecessor, Mr. Kittani, who 
served under similarly difficult circumstances 
and emerged with honour, my delegation also 
extends its congratulations.
217.	We are delighted to welcome the new 
Secretary- General, Mr. Javier Perez de Cuellar. 
A thorough professional, he is universally 
regarded as a diplomat's diplomat, and we are 
happy that he is now at the head of the 
Organization. He has revealed to us the other 
side of his natureócourage and candour in 
admitting the deficiencies of the United Nations, 
together with constructive suggestions which 
should enable us to return to the first 
principles of the Charter. The Secretary-General 
has seen us as in a mirror and asked us to take a 
closer look at ourselves with a view to providing 
remedies for the ailments of the United Nations 
system. In expressing his views the Secretary- 
General has reminded us that the strengthening of 
the United Nations is the first order of business 
and that the performance of this task, difficult 
though it may be, is indispensable to the 
solution of the problems which threaten the peace 
of the world.
218.	In the past we have often tended to 
substitute hyperbole for thought. Today the 
situation has changed: hyperbole has turned into 
fact. The tragic events in Lebanon, serious 
problems in themselves, reverberate throughout 
the entire Middle East and raise anew the 
unwelcome prospects of wider conflict. The Middle 
East is the vortex of crisis and, if the past is 
a guide to the future, it will almost certainly 
involve other Powers in a conflict which may well 
be larger and more destructive than any in the 
unending series of Middle East wars.
219.	At the core of the problem is the issue 
of Palestine. The new and highly disturbing 
element is a widely perceived effort to solve the 
problem not through political means, but by the 
use of force. This is clearly unacceptable, not 
only in terms of Security Council resolution 242 
(1967) but also in terms of the principles of the 
Charter.
220.	No one is under any illusion that the 
Middle East situation can be solved on the 
instant, but it is quite correct to say that the 
end of armed conflict offers fresh opportunities 
for a new start. The intractable problem is 
ingrained psychological blocks which make 
dialogue more difficult than it should be. This 
is why negotiations must be a processóthat is, a 
continuing dialogue which makes compromises 
possible. For this reason, my delegation welcomes 
the initiatives of President Reagan and the 
Twelfth Arab Summit Conference at Fez. We believe 
that these are starting- points which in the 
course of the negotiating process could be 
merged, in the legitimate interests of all the 
parties concerned.
121. My delegation identifies with the positive 
elements of the United States proposal, which iß 
based on the Camp David accords ratified by the 
Israeli Knesset, notably the immediate freeze on 
the establishment of Jewish settlements and 
opposition to permanent control by Israel over 
the West Bank and Gaza.
222.	My delegation maintains, however, that 
the full autonomy envisaged for these areas 
should lead to the implementation of the right of 
self-determination by the Palestinian people and 
the establishment of an independent State 
coexisting with Israel. We hold, furthermore, 
that at an appropriate stage in the process the 
PLO should be a party to the negotiations leading 
to permanent peace in the area.
223.	It should be noted that neither the United States 
nor the Arab States have rejected each other's 
proposals. This fact leads to the hope, however 
tenuous, that each recognizes certain common 
denominators in the proposals and to the further 
recognition that in the existing circumstances, 
modality is of the utmost importance.
224.	It is Israel that has proved to be 
intransigent, possibly in the euphoria of 
military success. But the one thing it must 
acknowledge is that its military victory over the 
PLO has, by a curious paradox, improved the 
political standing of the PLO. Because of the 
events in Lebanon, Israel may find itself with 
its back against the wall, with foes but no 
friends and isolated beyond hope of redemption. 
We very much doubt that this is what Israel 
wants. We therefore call upon Israel to heed the 
voices of reason and moderation. Too much blood 
has been spilled in the Middle East and too many 
bitter tears shed for Israel to ignore the 
growing clamour for peace with justice and honour.
225.	Kampuchea, on the other side of the 
world, the hopeful sign is the formation of the 
Coalition of Kampuchean Nationalists under the 
leadership of Prince Samdech Norodom Sihanouk. 
The formation of the Coalition signifies the 
determination of the Kampuchean nationalists to 
expel the foreign forces from Kampuchean soil and 
enable its people to exercise freely their right 
to self-determination.
226.	In deciding on a coalition the Kampuchean 
nationalists have assumed the mantle of legality, 
a cloak denied them before although they fought 
and continue to fight, with valour, and in 
circumstances of insuperable difficulties.
227.	If they are to succeed in their 
endeavour, they will require material assistance 
from friends that have in this very Hall 
condemned the illegitimate usurpation of 
Kampuchea by Viet Nam. At this very moment 
thousands of Kampucheans await the call in the 
determined effort to recover their birthright. We 
have every hope that, with the support of 
friends, the Kampuchean coalition or the 
democratic Government of Kampuchea will in the 
end pave the way for the restoration of 
Kampuchean sovereignty in free elections under 
the supervision of the United Nations. In the 
face of this development, Viet Nam has a final 
option: to wipe out the fledgling and 
under-supplied anti-Vietnamese forces before 
their movement gathers strength and momentum. 
There are reports that this is precisely what it 
intends to do. It is in this light that the need 
for support and assistance acquires urgency. We 
urge our friends to provide it.
228.	Another potential source of tension in 
Asia is the uncertain and precarious relations 
between North and South Korea. Conflict in that 
divided country is bound to have a severe impact 
in the strategic region of North-East Asia. 
Therefore we would encourage the parties 
concerned to launch fresh initiatives which could 
lead towards the goal of reunification. President 
Chun of South Korea has taken the initiative in 
this regard and he deserves our support.
229.	I shall refrain from dealing with 
subjects already touched upon by President Marcos 
when he addressed the Assembly the other day. I 
might only add that, with respect to the 
launching of global negotiations on international 
economic co-operation for development, we might 
remind ourselves once more that these 
negotiations were conceived in the light of our 
shared concern over the steady deterioration of 
our economies. The need to establish a firm basis 
for global economic progress that is equitable to 
all acquires added importance in view of the 
inadequate response of some of our institutions 
to the problems of contemporary economic 
relations. In joint efforts and in an admirable 
spirit of compromise encouraged by the high-level 
meetings in Cancun, Ottawa, Versailles and New 
Delhi, among others, we have managed to reach 
agreements on nearly all the outstanding points 
of difference.
230.	I recall that, at the signing of the 
Bretton Woods Agreement in New Hampshire in 1946, 
when I signed the Agreement on behalf of the 
Philippines, I then said:
"The economic pattern being drawn here was established 
by the victorious Allies, but this will not last 
long. More members of the United Nations will 
join in the future. Last year we signed a United 
Nations Charter with 54 nations. I envision more 
than 100 nations will join. In that case they 
will decide that they want a new international 
economic order."
I said that in 1946, when we signed the Bretton 
Woods Agreement. That is now the North-South 
dialogue.
231.	As we resume discussions at this session, 
we diverge on only two points. To those who hold 
differing views on these two points, these are no 
doubt of great importance, and their reluctance 
to accept either is therefore understandable. Yet 
the potential reward of agreement and the 
possible penalties of failure to reach agreement 
are of such magnitude that they allow us few, if 
any, options. Therefore I would urge all parties 
to look beyond narrower preoccupations for the 
sake of the larger good. On the part of the 
Philippines, my delegation is prepared to accept 
neither one nor the other formulation but both 
formulations in a common text. We do so in the 
firm belief that in practice and application the 
two points are not necessarily irreconcilable. 
Such an approach, in our view, would close the 
last remaining gap and thus enable the 
long-delayed global negotiations to get under way.
232.	Turning to another subject of a global 
character, my delegation wishes to express its 
gratification at the completion of the work of 
the Third United Nations Conference on the Law of 
the Sea. It has involved many years of difficult 
negotiations but it is certainty one of the more 
hopeful signs of the rich possibilities open in 
the way of international cooperation.
233.	Although the Convention on the Law of the 
Sea was not adopted by consensus, as originally 
planned, this does not detract from the 
importance of the work of the Conference. The 
monumental document produced by the Conference 
will, when it enters into force, become the 
international law, or the law of mankind, which 
will govern the rights and duties of nations on 
the uses of the waters of the earth. We in ASEAN 
are proud that the President who steered the 
Conference on the Law of the Sea to that final 
declaration is Mr. Koh, the representative of 
Singapore, one of the nations of ASEAN. It is the 
earnest hope of my delegation, as well as of the 
130 nations which voted for the Convention, that 
in the interests of an orderly regime on the seas 
of the world those that did not find it possible 
to vote for it will in the future accede to it 
and thus make the Convention universal in fact as 
well as in law.
234.	Allow me to return to the subject of the 
Secretary-General's report. It is a subject of 
extreme importance and should, if we are aware 
of our responsibilities, provoke a great deal of 
thought among us.
235.	For years my delegation, having in mind 
Article 109 of the Charter, which suggests the 
holding of a general conference for a review of 
the Charter, has proposed that steps be taken 
towards amending it. Unfortunately, the 
assumptions, not to speak of the circumstances, 
which inspired the founding fathers in framing 
the Charter of the United Nations changed almost 
immediately after its ratification. To press the 
issue of a general conference at this time would 
raise a political storm which we can ill afford 
in a time of persisting crises.
236.	In recognition of the post-atomic 
realities, the Assembly did approve the creation 
of a Special Committee on the Charter of the 
United Nations and on the Strengthening of the 
Role of the Organization in a search for ways and 
means of improving the functioning of the United 
Nations within the framework of the present 
Charter. The Special Committee is now ready to 
present to the Assembly the first concrete 
document resulting from a labour of nearly seven 
years. The draft Manila declaration is a worthy 
attempt to provide specific interpretations of 
the Charter's provisions on the peaceful 
settlement of disputes and in this sense it 
constitutes a watershed in the efforts of the 
Organization to ensure the well- beingof peoples 
and the maintenance of international peace and 
security and in addition promote the progressive 
development of international law. If I read 
properly between the lines of the 
Secretary-General's report, that is precisely 
what he means.
237.	It has been said that there are two 
United Nations, The first United Nations has on 
balance achieved remarkable progress in the 
economic and social fields, notably in assisting 
the younger nations in their first faltering 
efforts at development.
238.	But the same cannot be said of the 
second, the other United Nations in its primary 
role of maintaining international peace and 
security. This is the theme which the 
Secretary-General develops in his bold and 
perceptive annual report. Thank God for a
Secretary-General who sees through the 
difficulties that we face. His suggestions cannot 
be dismissed lightly for, as head of the 
Organization, his voice carries special weight 
and authority.
239.	My delegation is prepared to support the 
Secretary-General's suggestion for a meeting of 
the Security Council "at the highest possible 
level" to discuss the problems which have 
impaired the proper functioning of the 
Organization as envisioned by its founders. I can 
do no better in closing than to quote the words 
of the Secretary-General which we should always 
bear in mind in this Hall:
"... I am absolutely convinced that the United 
Nations is indispensable in a world fraught with 
tension and peril. Institutions such as this are 
not built in a day. They require constant 
constructive work and fidelity to the principles 
on which they are based.
"We take the United Nations seriously when we 
desperately need it. I would urge that we also 
seriously consider the practical ways in which it 
should develop its capacity and be used as an 
essential institution in a stormy and uncertain 
world."
240.	As one who has been deeply involved in 
the United Nations from the very start and 
bitterly regretted its defeats and savoured its 
triumphs, I compliment the Secretary-General on 
his acute analysis of the United Nations. I share 
with him the view that we should work 
unremittingly to build a sense of world community 
on the firm foundation of a political and moral 
order which alone can lift mankind to the "broad 
sunlit uplands" of peace and security.
